Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/21 has been entered.

Response to Arguments
The amendments filed 11/2/21 has been considered. See Hoppin (20160370349) who teaches cutting a block using a blade and imaging the slice in paragraphs 29-30.   Also the newly added claims are rejected below.  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 8-10  and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (20140192178, from IDS) in view of Hoppin (20160370349).
Regarding claim 1, Huang discloses a method, comprising: obtaining a first image corresponding to a specimen, wherein the first image shows a first section surface of the specimen (pars. 1 and 12-14); 
identifying a first position in the first image corresponding to a target object (pars. 15-16); 
obtaining a second image corresponding to the specimen, wherein the second image shows a second section surface of the specimen, and wherein the second image is captured by a microscope (pars 14 and 19); 
applying an image segmentation technique to the second image to obtain a segmented image, wherein the segmented image indicates: (a) a first set of segments corresponding to objects of interest; and (b) a second set of segments not corresponding to any objects of interest(pars. 19 and 22); 
determining a particular object of interest, of the objects of interest shown in the segmented image, that is associated with a highest similarity score with the target object shown in the first image (pars. 21-24); 
identifying a second position in the segmented image corresponding to the target object (par. 15 and 24); 
determining a movement vector from the first position in the first image to the second position in the segmented image (par. 15, location); 

wherein the method is performed by at least one device including a hardware processor (par. 13). 
Hoppin teaches cutting a thin slice from a block face of the specimen, wherein cutting the thin slice from the block face comprises removing a first portion of the specimen that includes the first section surface so as to reveal a second section surface of the specimen (see pars. 29-30).
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Huang the ability to cut a specimen as taught by Hoppin.  The reason is to allow the system to physically cut a slice from a block on a specimen block.  

Regarding claim 2, see pars 14-15.
Regarding claim 3, see pars. 12 and 14-15)
Regarding claim 4, see the abstract and pars. 14-16.
Regarding claim 5, see abstract and pars. 14-15.
Regarding claim 6, see pars. 14-15.-3
Regarding claim 7, see the rejection of claim 1 and pars. 14-15, time lapse images are taken.
Regarding claim 9, see pars. 40-43.
Regarding claim 10, see pars. 40-43 and 34-38 which explains the feature are shapes/contours.  
	Regarding claims 14-19, see the rejection of claim 1-12 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ho in view of Mangoubi (20130183707).
Huang teaches a classifies in par. 40 but does not disclose a neural network.
Regarding claim 13, Mangoubi teaches a neural network that is used for segmentation in pars. 67.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Huang the ability to use a neural network to classify as taught by Mangoubi.  The reason is because it is a well known technique to train and automatically perform tasks on images.  
Regarding claim 20, see the rejection of claim 13.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hoppin in further view of Kruglick (20140194747).
Regarding claim 21, Hoppin and Huang do not teach altering the resolution dwell time.
Kruglick teaches this par. 76.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Hoppin and Huang the ability to alter the resolution dwell time in order to improve the computational efficiency of the system.  (see the motivation in par. 76 of Kruglick).

s 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hoppin in further view of Embrey (20120206448).
Regarding claim 22, Huang and Hoppin do no teach that the model only has the region of interest.  
Embry teaches this pars. 36 and 40 where he teaches creating a 3d model of only the specimen.  
It would have been obvious prior to the filing date of the invention to include in Hoppin and Huang the ability to create a 3d model of just the specimen so that it only has the object of interest as taught by Embry so that the model is specific to the object.  
Regarding claim 23. see the abstract of Embry which teaches the ability to rotate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666